Citation Nr: 1731761	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-00 021A	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a new VA examination to determine the current nature and severity of the Veteran's service-connected actinic keratosis.  The RO was additionally requested to contact the Social Security Administration (SSA) and attempt to obtain records relating to any disability benefits provided to the Veteran.  The Board notes that an August 2014 response from SSA noted that they did not have any medical records.  Additionally, the requested VA examination was obtained in November 2014 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In a separate decision issued in May 2017, the Board adjudicated the Veteran's increased rating claims for lumbar spine disability, right great toe hallux valgus, bilateral onychomycosis and left foot plantar fasciitis.  As noted in that decision, the Board stayed action on the issue of entitlement to an initial compensable rating for actinic keratosis in consideration of the United States Court of Appeals for Veterans Claims (CAVC) October 6, 2016 grant of VA's motion to stay the precedential effect of the decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  In Johnson, the CAVC reversed and remanded an April 2014 Board decision that denied an increased rating for skin condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  As discussed more fully below, in July 2017 the Federal Circuit issued an opinion in Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017) that reversed the decision by the CAVC.  As the CAVC decision has been reversed the stay granted in October 2016 has been lifted and the Board may now adjudicate the remaining issue on appeal which is addressed in this supplemental decision.



FINDING OF FACT

The Veteran's actinic keratosis has been manifested by recurrent lesions treated with topical creams, cryotherapy and chemical peels, without any of the eight characteristics of disfigurement of the head, face, or neck, and without disabling scars.


CONCLUSION OF LAW

The criteria for an initial compensable rating for actinic keratosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, DCs 7800-7805, 7806, 7819, 7824 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran was provided with a 38 U.S.C.A. § 5103(a)-compliant notice as to the underlying service connection claim in May 2010.  The May 2010 notice included information concerning establishing an effective date in the event of a successful claim.  As the appeal of ratings is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App

Actinic Keratosis

The Veteran's service connected actinic keratosis has been assigned a non-compensable initial evaluation, effective October 1, 2010, under 38 C.F.R. § 4.118, DC 7824. 

Under DC 7824, a noncompensable rating is assigned if the disease requires no more than topical therapy during the past twelve month period.  A 10 percent evaluation is warranted for localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks during the past twelve month period.  A rating of 30 percent is warranted when the skin disorder is manifested by either generalized cutaneous involvement or systemic manifestations, with intermittent systemic medication such as immunosuppressive retinoids required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  A rating of 60 percent is warranted when there is either generalized cutaneous involvement or systemic manifestations, with constant or near-constant systemic medications such as immunosuppressive retinoids required during the past twelve month period.  38 C.F.R. § 4.118, DC 7824 (2016).

A May 2010 Disability Benefits Questionnaire (DBQ) noted that the Veteran's actinic keratosis involved areas that were exposed to the sun, including the head, face and neck.  The Veteran reported symptoms including itching, shedding and crusting.  No exudation or ulcer formation was reported.  At the time of the examination the Veteran had not used intensive light therapy, PUVA or electron beam therapy for his condition.  The Veteran further reported no functional impairment due to his actinic keratosis.  Upon examination, the physician did not find acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  The physician additionally noted no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture or limitation of motion.  The skin lesions covered 3 percent of exposed skin area, and 1 percent relative to the whole body.  Additionally, the skin lesions were not associated with systemic disease.

A September 2010 service treatment record shows that the physician noted superficial hyperkeratotic macules and papules on the bilateral temples and lateral cheeks.  Additionally, multiple scattered capillary telangiectasias were found across the bridge of the Veteran's nose.  The Veteran's actinic keratosis was treated with Aldara topical cream.  

In a February  2011 Notice of Disagreement (NOD), the Veteran expressed disagreement with his non-compensable rating stating he had dry skin on a daily basis all over his forehead.  Additionally, the Veteran stated that when he went to the barber a lesion would break open and bleed.  He further stated that current treatment only provided temporary relief.  In his January 2012 substantive appeal (VA Form 9), the Veteran requested a minimal 10 percent rating and stated he was having a hard time finding employment, in part due to "facial flaws" caused by his service-connected actinic keratosis.  

A February 2012 VA medical record noted a history of actinic keratosis on the Veteran's forehead and past treatment including chemical peel and Aldara.  A May 2012 VA medical record noted prior treatment for actinic keratosis including peels, liquid nitrogen and Aldara.  The physician noted no prior history of non-melanoma skin cancer, atypical moles or a family history of malignant melanoma.  There were no other skin complaints at that time.  The physician found multiple ill-defined erythematous scaled plaques across the forehead and bilateral temporal regions, scattered well defined tan macules on the arms, chest and upper back, scattered smooth red papules across the chest, and some thick greasy scales in a seborrheic distribution across the face.  The Veteran was treated for seven hyperkeratotic actinic keratosis (HAKs) with liquid nitrogen.

In November 2012, the Veteran was noted to have treated his actinic keratosis with topical fluorouracil for the past six months with minimal improvement.  The Veteran reported that his skin condition seemed to get better when he was in Colorado and not in the Middle East.  There were no other skin complaints.  The physician found multiple ill-defined gritty/scaly erythematous papule on the forehead and temporal regions, scattered well defined tan macules on the arms, chest and upper back, scattered smooth red papules across the chest, and some thick greasy scales in a seborrheic distribution across the face.  Eight HAKs were treated with liquid nitrogen.

During a December 2012 VA examination, the Veteran was diagnosed with actinic keratosis of the forehead and temple.  The examiner found that the actinic keratosis caused disfigurement due to eight rough, gritty, slightly erythematous papules on the forehead and temples.  The largest lesion measured 3 cm x 1 cm with the remaining seven lesions too small to provide measurements.  No scarring was found.  The examiner did find that the Veteran's actinic keratosis was manifested by benign neoplasm or metastases that were currently being treated with liquid nitrogen and topical Aldara and Desonide.  Current treatment included topical medications including corticosteroids for less than six weeks in the past twelve months.  Other treatments included intensive light therapy for more than six weeks in the past twelve months.  No debilitating or non-debilitating episodes of urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis were found within the past twelve months.  Additionally, no other residual conditions or complications due to the neoplasms were found and the Veteran's actinic keratosis was not found to impact his ability to work.  

In June 2013, the Veteran was treated with cryotherapy for seven thick lesions.  The Veteran was continued on Aldara treatment to use in cycles every four to six months.  A January 2014 VA dermatology medical record noted the Veteran had been treated with peels, liquid nitrogen, Efudex and Aldara in the past.  Additionally, the Veteran had been using Aldara for the past six months, and Desonide on days he was not using Aldara.  The physician noted a good response to the current treatment, however, actinic keratosis returned after a few months.  The medical record shows that the Veteran's skin lesions had not turned into skin cancers.

During a November 2014 VA examination, the examiner noted that the Veteran's diagnosed actinic keratosis required daily use of prescription topical creams.  The actinic keratosis was found on the Veteran's face and frontal scalp with scattered pinkish scaly macules covering less than five percent of his total body surface and ten percent of the exposed skin area.  The examiner found that the diagnosed actinic keratosis did not require treatments or procedures other than topical medications in the past twelve months.  The Veteran's skin condition was not found to cause scarring or disfigurement of the head, face or neck, benign or malignant skin neoplasms, or systemic manifestations due to any skin disease.  No debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis were found within the past twelve months.  Lastly, the Veteran's actinic keratosis was not found to have an impact on his ability to work.

As noted above, the CAVC issued a decision in Johnson v. McDonald that reversed and remanded an April 2014 Board decision that denied an increased rating for skin condition under DC 7806.  The VA disagreed with the CAVC's decision and appealed it to the Federal Circuit.  Similar to DC 7824, DC 7806 provides compensable ratings based on systemic therapy such as corticosteroids or other immunosuppressive drugs.  The CAVC read the phrase "systemic therapy such as corticosteroids" as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a patient's entire body system, such as when a drug is administered orally or parenterally.  The CAVC found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  As such, the CAVC reversed the Board's holding, and found that appellant's therapy was systemic.  

In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017), the Federal Circuit reversed the decision by the CAVC.  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although the Federal Circuit found that topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility did not mean that all applications of topical corticosteroids amounted to systemic therapy. 

The medical evidence of record shows that treatment for the Veteran's service-connected actinic keratosis has required no more than topical therapy for the affected areas.  Additionally, both the December 2012 and November 2014 examinations show the Veteran actinic keratosis covers less than five percent of his body.  Moreover, the December 2012 VA examiner noted eight actinic keratosis lesions; the largest of which measured 3 cm x 1 cm with the remaining lesions too small to provide measurements.  Therefore, the Board finds that the most probative evidence of record shows that during the entire period on appeal a compensable evaluation pursuant to DC 7824 has not been met because the Veteran's skin condition did not require intermittent systemic therapy.  

The Board notes that the December 2012 VA examiner found the Veteran's actinic keratosis manifested by benign neoplasm or metastases.  The Board further notes that while the November 2014 VA examiner did not find benign neoplasms or metastases, the Board will provide the Veteran the benefit-of-the-doubt and consider ratings for benign skin neoplasms under DC 7819.  DC 7819 directs the rater to rate as disfigurement of the head, face or neck pursuant to DC 7800, or impairment of function.  Initially, the Board notes that neither the December 2012 nor the November 2014 VA examiner found the Veteran's actinic keratosis resulted in functional impairment.  Additionally, the May 2010 DBQ shows that the Veteran reported no functional impairment due to his actinic keratosis.  As such, a rating pursuant to impairment of function is not applicable.

Under DC 7800, disfigurement of the head, face, or neck, is rated compensable (at 10 percent or higher) if there is visible or palpable tissue loss, gross distortion or asymmetry of facial features, or any of eight listed characteristics of disfigurement.  Those characteristics include a scar at least 13 centimeters long or at least 0.6 centimeters wide, a scar with an elevated or depressed surface, and a scar adherent to underlying tissue.  The characteristics of disfigurement also include an area exceeding 39 square centimeters in which skin is hypo-pigmented, hyper-pigmented, of abnormal texture, or indurated and inflexible, or soft tissue is missing.  

As noted above, neither the December 2012 nor the November 2014 VA examiner found scarring caused by actinic keratosis, and the largest actinic keratosis lesion measured 3 cm x 1 cm with the remaining lesions too small to provide measurements.  As such, the Veteran's actinic keratosis has not resulted in disfigurement of the head, face, or neck consistent with any of the eight listed characteristics of disfigurement.  Accordingly, the Veteran's service-connected actinic keratosis does not meet the criteria for a compensable disability rating under DC 7800.  Additionally, the Veteran's service-connected actinic keratosis has not been manifested by any scar, in any location, that meets the criteria for a compensable rating under DCs 7801 through 7805.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for actinic keratosis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7805, 7806, 7819, 7824 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected actinic keratosis was adequately contemplated by the regular schedule rating criteria.  As to the Veteran's initial rating, and as noted above, evaluations in excess of those assigned are provided for certain manifestations and treatment of the Veteran's service-connected actinic keratosis, but the medical evidence reflects that those manifestations and treatment were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's actinic keratosis during the entire period on appeal.  

The primary symptoms of the Veteran's actinic keratosis included lesions, the largest of which measured 3 cm x 1 cm with the remaining too small to provide measurements.  The lesions were found on the Veteran's face and fontal scalp with scattered pinkish scaly macules covering less than five percent of his total body surface with treatment comprised of topical creams, cryotherapy and chemical peels.  When comparing the manifestations found in the record with the symptoms contemplated by the rating schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned. 

Consequently, the Board finds that referral for extraschedular consideration is not required.  Therefore, there is no need to consider the downstream consideration of whether there was marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Board notes that in his January 2012 NOD, the Veteran asserted that he was having a hard time finding employment due to his service-connected conditions.  In a June 2012 letter, the RO recognized a potential TDIU claim based on the Veteran's NOD.  The RO further requested that the Veteran complete and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, if he was claiming an inability to secure and follow substantially gainful employment because of his service connected conditions.  The record does not reflect that the Veteran completed and returned that form and no further communication regarding this issue is reflected in the record.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability had not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).






ORDER

Entitlement to an initial compensable rating for actinic keratosis is denied.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


